DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US PG. Pub. 2014/0354900) in view of Kinser, Jr. et al. (US Patent 4885430) and further in view of Murata Manufacturing CO (WO2012147550).

Regarding claim 1 – Quian teaches a multilayer board (figs. 3-10 [title] Quian states, “Flexible Printed Circuit Cables With Slits”), comprising: a flexible substrate (26 [paragraph 0035] Quian states, “flexible printed circuit cable 26”) that includes a plurality of insulating layers (fig. 5, 48 [paragraph 0047] Quian states, “dielectric layers 48 (e.g., multiple layers of polyimide or other flexible polymer layers”) stacked and a pair of through-holes (figs. 9-10, 40-1 & 40-2 [paragraph 0051] Quian states, “Slits 40-1…Slits 40-2”) penetrating the plurality of insulating layers (48 [Abstract] Quian states, 
 	Quian does not explicitly teach wherein the pair of through-holes oppose each other in a plan view of the plurality of insulating layers viewed from a stacking direction; and in the cross section a curvature radius of an inner region located between the pair of through-holes is larger than a curvature radius of an outer region adjacent to the pair of through-holes on an outer side thereof.
Kinser teaches a flexible substrate (figs. 4 [title] Kinser states, “Flexible Printed Circuit Assembly with Torsionly Rotated Conductors”) wherein the pair of through-holes (through holes adjacent to regions 20 and 21) oppose each other in a plan view 
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer board having a pair of through-holes with an interlayer connection conductor therebetween as taught by Quian with the pair of through-holes oppose each other in a plane view viewed from a stacking direction as taught by Kinser because Kinser states, “shear stress in a long flexible ribbon subjected to a torsional rotation of one half-turn is distributed over a wide area, and thus does not contribute to fatigue” [column 6 lines 13-15].
 	Murata teaches a multilayer board (fig. 6 [title] Murata states, “Flexible multilayer substrate”), comprising: a flexible substrate (flexible substrate shown in figure 6) wherein the cross section a curvature radius of an inner region is larger than a curvature radius of an outer region adjacent (Murata shows in annotated figure 6 below the radius of the inner region being larger than the outer region).
 It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer board as taught by Quian in view of Kinser with the multilayer board having an inner curvature radius larger than that of the outer curvature radius as taught by Murata because this bending will require less space desirable in mobile applications such as flexible circuits within laptops and cell phones.

    PNG
    media_image1.png
    674
    1044
    media_image1.png
    Greyscale

Regarding claim 2 - Quian in view of Kinser and Murata teach the multilayer board according to claim 1, wherein the interlayer connecting conductor (Quian; figs. 5-6, 42) is provided in an intermediate portion (figure 10 area shown between through-holes 40-3 and 40-2) of the opposing region (claimed structure shown in figures 5-6 & 9-10).

Regarding claim 3 – Quian in view of Kinser and Murata teach the multilayer board according to claim 1, wherein at least one of the pair of through-holes (Ahn; fig. 4, slits adjacent to portions 20 and 21) is defined by slits (see fig. 4) having a longitudinal direction in a direction intersecting the lateral direction in the plan view (figure 4 shows the claimed structure).

Regarding claim 12 – Quian teaches a connecting structure (figs. 2-10, 10 [paragraph 0025] Quian states, “device 10”) of a multilayer board ([title] Quian states, “Flexible Printed Circuit Cables With Slits”), the multilayer board comprising: a flexible substrate (26 [paragraph 0035] Quian states, “flexible printed circuit cable 26”) that includes a 
 	Quian does not explicitly teach wherein the pair of through-holes oppose each other in a plan view of the plurality of insulating layers viewed from a stacking direction; and in the cross section a curvature radius of an inner region located between the pair of through-holes is larger than a curvature radius of an outer region adjacent to the pair of through-holes on an outer side thereof.
Kinser teaches a flexible substrate (figs. 4 [title] Kinser states, “Flexible Printed Circuit Assembly with Torsionly Rotated Conductors”) wherein the pair of through-holes (through holes adjacent to regions 20 and 21) oppose each other in a plan view 
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer board having a pair of through-holes with an interlayer connection conductor therebetween as taught by Quian with the pair of through-holes oppose each other in a plane view viewed from a stacking direction as taught by Kinser because Kinser states, “shear stress in a long flexible ribbon subjected to a torsional rotation of one half-turn is distributed over a wide area, and thus does not contribute to fatigue” [column 6 lines 13-15].
 	Murata teaches a multilayer board (fig. 6 [title] Murata states, “Flexible multilayer substrate”), comprising: a flexible substrate (flexible substrate shown in figure 6) wherein the cross section a curvature radius of an inner region is larger than a curvature radius of an outer region adjacent (Murata shows in annotated figure 6 below the radius of the inner region being larger than the outer region).
 It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer board as taught by Quian in view of Kinser with the multilayer board having an inner curvature radius larger than that of the outer curvature radius as taught by Murata because this bending will require less space desirable in mobile applications such as flexible circuits within laptops and cell phones. 

Regarding claim 14 – Quian in view of Kinser and Murata teach the multilayer board according to claim 3, wherein each of the slits (Ahn; fig. 4, slits adjacent to portions 20 

Regarding claim 18 – Quian in view of Kinser and Murata teach the multilayer board according to claim 1, wherein the plurality of insulating layers (Murata; fig. 6, 3) include a thermoplastic resin ([page 10] Murata states, “The resin layer 3 is made of, for example, LCP (liquid crystal polymer) which is a thermoplastic resin”).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quian et al. in view of Kinser, Jr. et al. and Murata as applied to claim 1 above, and further in view of Matsumoto et al. (US PG. Pub. 2015/0282295).

Regarding claim 13 – Quian in view of Kinser and Murata teach the multilayer board according to claim 1, but to explicitly teach wherein a thickness of each of the plurality of insulating layers is between about 30um and about 80um.
 	Matsumoto teaches wherein a thickness of each of the plurality of insulating layers (Matsumoto; fig. 9A, 10) is between about 30um and about 80um ([paragraph 0046] Matsumoto states, “he specific thickness of the insulating film base material 10 is in, for example, the range about 5 μm to about 1000 μm or the range about 30 μm to about 100 μm (for example, about 40 μm)”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer board having a plurality of insulating layers as taught by Quian in view of Kinser and Murata with the .

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see REMARKS, filed 2/16/2022, with respect to the rejection(s) of claim(s) 1-3, 12-15 and 18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Qian et al. (US PG. Pub. 2014/0354900) in view of Kinser, Jr. et al. (US Patent 4885430) and further in view of Murata Manufacturing CO (WO2012147550).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847